Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of November 7, 2014 by and among LUBY’S, INC., a Delaware corporation
(the “Company”); each of the Lenders which is or may from time to time become a
party to the Credit Agreement (as defined below) (individually, a “Lender” and,
collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.     The Company, the Lenders and the Administrative Agent executed and
delivered that certain Credit Agreement dated as of August 14, 2013, as amended
by instrument dated as of March 21, 2014. Said Credit Agreement, as amended,
supplemented and restated, is herein called the “Credit Agreement”. Any
capitalized term used in this Amendment and not otherwise defined shall have the
meaning ascribed to it in the Credit Agreement.

 

B.     The Company, the Lenders and the Administrative Agent desire to amend the
Credit Agreement in certain respects.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Lenders and the Administrative Agent do hereby agree as follows:

 

SECTION 1. Amendments to Credit Agreement.

 

(a)     A new definition of “AOC Real Estate” is hereby added to Section 1.01 of
the Credit Agreement, such new definition to read in its entirety as follows:

 

“AOC Real Estate” means all real estate owned by the Borrower or any of its
Subsidiaries (other than Scheduled Real Property), and the improvements thereto
owned by Borrower and its Subsidiaries.

 

(b)     The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

 

“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Total Leverage Ratio as of the most recent determination date:

 

Total

Leverage Ratio

ABR Spread

Eurodollar Spread

Commitment Fee

Rate

Category 1: greater than 2.75

2.25

4.00

0.40

Category 2: greater than 2.00 but less than or equal to 2.75

2.00

3.75

0.40

Category 3: greater than 1.25 but less than or equal to 2.00

1.75

3.50

0.40

Category 4: greater than 0.50 but less than or equal to 1.25

1.25

3.00

0.35

Category 5: less than or equal to 0.50

0.75

2.50

0.30

 

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; but the
Total Leverage Ratio shall be deemed to be in Category 1 at the request of the
Required Lenders if the Borrower fails to timely deliver the consolidated
financial statements required to be delivered by it pursuant to Sections 5.01(a)
or (b), during the period from the deadline for delivery thereof until such
consolidated financial statements are received.

 

(c)     A new definition of “Commodity Exchange Act” is hereby added to Section
1.01 of the Credit Agreement, such new definition to read in its entirety as
follows:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

(d)     The definition of “Debt Service Coverage Ratio” set forth in Section
1.01 of the Credit Agreement is hereby amended to read in its entirety as
follows:

 

“Debt Service Coverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (a) EBITDA for the four fiscal quarters ending on
such date minus, for any determination of the Debt Service Coverage Ratio during
the first fiscal quarter of 2015 or any time thereafter, an amount equal to
$7,500,000 (for maintenance capital expenditures) to (b) the sum of (x) Interest
Expense for such four fiscal quarter period plus (y) Phantom Amortization for
such four fiscal quarter period, determined in each case on a consolidated basis
for Borrower and its Subsidiaries.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(e)     Clause (iv) of the definition of “Excluded Assets” set forth in Section
1.01 of the Credit Agreement is hereby amended to read in its entirety as
follows:

 

(iv)     prior to January 31, 2015 (but not thereafter), all real property owned
by Borrower or any of its Subsidiaries other than the Scheduled Real Property

 

(f)     A new definition of “Excluded Swap Obligation” is hereby added to
Section 1.01 of the Credit Agreement, such new definition to read in its
entirety as follows:

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Loan Party is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Party or
the grant by such Loan Party of a security interest becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Loan Party or security interest is or becomes illegal.

 

(g)     The definition of “Lease Adjusted Leverage Ratio” set forth in Section
1.01 of the Credit Agreement is hereby amended to read in its entirety as
follows:

 

“Lease Adjusted Leverage Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio of (a) the sum of (x) Indebtedness as of such date
plus (y) eight times rental expense for the four fiscal quarters ending on such
date to (b) the sum of (x) EBITDA for the four fiscal quarters ending on such
date plus (y) rental expense for such four fiscal quarter period, determined in
each case on a consolidated basis for Borrower and its Subsidiaries. At such
time as the Borrower or a Subsidiary of the Borrower acquires fee title to the
real property located at the intersection of Weslayan and Highway 59 in Houston,
Texas which is currently leased by the Borrower or a Subsidiary of the Borrower,
the Borrower may add back the amount of the rental expense for such site for the
applicable four fiscal quarters for any subsequent calculation of the Lease
Adjusted Leverage Ratio.

 

 
3

--------------------------------------------------------------------------------

 

 

 

(h)     The definition of “Loan to Value Ratio” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:

 

"Loan to Value Ratio" means, as of any date, the ratio of (i) the aggregate
Commitments as of such date to (ii) the value of all Scheduled Real Property, as
determined by the Administrative Agent in accordance with its standard
procedures after due review of the most recently delivered Appraisals of the
Scheduled Real Property.

 

(i)     The definition of “Maximum Loan to Value Ratio” set forth in Section
1.01 of the Credit Agreement is hereby amended to read in its entirety as
follows:

 

“Maximum Loan to Value Ratio” means fifty percent (50%).

 

(j)     The definition of “Mortgaged Property” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:

 

"Mortgaged Property" means the AOC Real Estate and the Scheduled Real Property
and the improvements thereto owned by Borrower and its Subsidiaries.

 

(k)     The definition of “Obligations” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:

 

“Obligations” means, as at any date of determination thereof, the sum of the
following: (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any Loan Document of the
Borrower or any other Loan Party, including, but not limited to, amounts
accruing subsequent to the filing of any bankruptcy receivership, insolvency or
like petition, whether or not allowed in connection with such bankruptcy,
receivership, insolvency or like proceeding, plus (iv) any obligations of
Borrower (whether now existing or hereafter arising) under any Swap Agreement
entered into with any Lender (or an Affiliate of any Lender) or agreements
governing Banking Services entered into with any Lender (or an Affiliate of any
Lender); provided, however, that the definition of “Obligations” shall not
create any guarantee by any Loan Party of (or grant of security interest by any
Loan Party to support, as applicable) any Excluded Swap Obligations of such Loan
Party for purposes of determining any obligations of any Loan Party.

 

(l)     The definition of “Phantom Amortization” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read in its entirety as follows:

 

“Phantom Amortization” means, for any fiscal quarter, an amount equal to the
outstanding principal balance of the Loans as of the close of business on the
last day of such fiscal quarter divided by (x) for any determination of Phantom
Amortization prior to the first fiscal quarter of 2015, seven (7) or (y) for any
determination of Phantom Amortization during the first fiscal quarter of 2015 or
any time thereafter, ten (10).

 

(m)     A new definition of “Qualified ECP Loan Party” is hereby added to
Section 1.01 of the Credit Agreement, such new definition to read in its
entirety as follows:

 

 
4

--------------------------------------------------------------------------------

 

 

 

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(n)     A new definition of “Swap Obligation” is hereby added to Section 1.01 of
the Credit Agreement, such new definition to read in its entirety as follows:

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

(o)     A new Section 2.16(f) is hereby added to the Credit Agreement, such new
section to read in its entirety as follows:

 

(f)     Notwithstanding the foregoing, amounts received from any Loan Party that
is not a Qualified ECP Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.

 

(p)     Section 3.16 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

SECTION 3.16 Material Property Subject to Security Documents. The Collateral
constitutes all of the real property and all of the material personal property
owned by Borrower or any of its Subsidiaries (other than Excluded Assets).

 

(q)     Section 4.03 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

SECTION 4.03 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Borrowing which is merely a
conversion or continuation of existing Loans), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, at any time is subject to
the condition precedent that, after giving effect thereto, the aggregate unpaid
principal balance of the Obligations shall not exceed fifty percent (50%) of the
then current value of all Scheduled Real Property, as determined by the
Administrative Agent in accordance with its standard procedures after due review
of the most recently delivered Appraisals of the Scheduled Real Property.
Without limiting any of the other provisions of this Agreement, in the event the
Borrower desires to increase borrowing availability after November 7, 2014, any
new Scheduled Real Property and any existing Scheduled Real Property with
Appraisals which are more than one (1) year old will require full due diligence.

 

 
5

--------------------------------------------------------------------------------

 

 

 

(r)     Section 5.03(c) of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

(c)     In the event that (i) either (x) an Appraisal has been provided pursuant
to Section 5.14 of this Agreement or (y) any Scheduled Real Property is sold
pursuant to Section 6.05 of this Agreement or (z) the Borrower shall elect to
increase the Commitments pursuant to Section 2.07(d) hereof, and (ii) the Loan
to Value Ratio exceeds the Maximum Loan to Value Ratio (such event being herein
called an "Additional Scheduled Real Property Event"), as soon as practicable
and in any event within forty-five (45) days after an Additional Scheduled Real
Property Event, Borrower shall (1) execute and deliver or cause to be executed
and delivered a Mortgage or Mortgages, in form and substance reasonably
satisfactory to Administrative Agent, in favor of Administrative Agent and duly
executed by Borrower or the applicable Subsidiary, covering and affecting and
granting a first-priority Lien upon real property with an Appraisal value that
is in an amount sufficient to cause the Loan to Value Ratio to not exceed the
Maximum Loan to Value Ratio (the real property covered by the Mortgage or
Mortgages created pursuant to this Section 5.03(c) being herein called the
"Additional Scheduled Real Property"), and such other documents (including,
without limitation, surveys, environmental assessments, certificates and legal
opinions, all in form and substance reasonably satisfactory to Administrative
Agent) as may be required by Administrative Agent in connection with the
execution and delivery of such Mortgage or Mortgages, (2) deliver or cause to be
delivered by Subsidiaries of Borrower such other documents or certificates
consistent with the terms of this Agreement and relating to the transactions
contemplated hereby as Administrative Agent may reasonably request, (3) to the
extent required by Administrative Agent, cause a title insurance underwriter
satisfactory to Administrative Agent to issue to Administrative Agent a mortgage
policy of title insurance, in form and substance satisfactory to Administrative
Agent, insuring the first-priority Lien of the applicable Mortgage in such
amount as is satisfactory to Administrative Agent and (4) deliver or cause to be
delivered by Subsidiaries of Borrower evidence reasonably satisfactory to the
Administrative Agent that such Additional Scheduled Real Property does not lie
in an area requiring special notices of flood hazard issues or the purchase of
flood hazard insurance (or deliver to the Administrative Agent evidence of flood
hazard insurance in accordance with applicable laws). The Additional Scheduled
Real Property shall become Mortgaged Property and Scheduled Real Property for
purposes of this Agreement. The real property that constitutes Additional
Scheduled Real Property shall be selected at the Borrower's discretion and shall
be satisfactory to the Required Lenders.

 

(s)     A new Section 5.03(d) is hereby added to the Credit Agreement, such new
section to read in its entirety as follows:

 

(d)     From and after November 7, 2014, Borrower will notify the Administrative
Agent in writing promptly upon any Loan Party’s acquisition or ownership of any
estate (fee simple or leasehold) of real property, wherever located (other than
the Mortgaged Property and other than Excluded Assets and other than real
property which Borrower has elected to treat as Scheduled Real Property and
create a Lien pursuant to Section 5.03(c) hereof) (such acquisition or ownership
being herein called an “Additional AOC Real Estate Event” and the property so
acquired or owned being herein called “Additional AOC Real Estate”). As soon as
practicable and in any event within thirty (30) days after an Additional AOC
Real Estate Event, Borrowers shall (i) execute and deliver or cause to be
executed and delivered a Mortgage or Mortgages, in form and substance reasonably
satisfactory to Administrative Agent, in favor of Administrative Agent and duly
executed by Borrower or the applicable Subsidiary, covering and affecting and
granting a first-priority Lien upon the applicable Additional AOC Real Estate,
and such other documents as may be reasonably required by Administrative Agent
in connection with the execution and delivery of such Mortgage or Mortgages, and
(ii) deliver or cause to be delivered by Subsidiaries of Borrower evidence
reasonably satisfactory to the Administrative Agent that such Additional AOC
Real Estate does not lie in an area requiring special notices of flood hazard
issues or the purchase of flood hazard insurance (or deliver to the
Administrative Agent evidence of flood hazard insurance in accordance with
applicable laws). No title insurance, surveys or environmental audits shall be
required with respect to Additional AOC Real Estate.

 

 
6

--------------------------------------------------------------------------------

 

 

 

(t)     Section 5.13 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

SECTION 5.13 Financial Covenants. The Borrower will have and maintain:

 

(a)     Debt Service Coverage Ratio – a Debt Service Coverage Ratio of not less
than (i) 1.10 to 1.00 at all times during the first, second and third fiscal
quarters of the Borrower’s fiscal year 2015, (ii) 1.25 to 1.00 at all times
during the fourth fiscal quarter of the Borrower’s fiscal year 2015 and the
first and second fiscal quarters of the Borrower’s fiscal year 2016, and (iii)
1.50 to 1.00 at all times thereafter.

 

(b)     Net Profit – Two Consecutive Quarters – minimum Net Profit of not less
than $1.00 for at least one of any two consecutive fiscal quarters, starting
with the third fiscal quarter of 2016 (for the second and third fiscal quarters
of 2016).

 

(c)     Net Profit – Four Consecutive Quarters – minimum Net Profit of not less
than $1.00 for any period of four consecutive fiscal quarters ending, starting
with the fourth fiscal quarter of 2015 (for the fiscal year 2015).

 

(d)     Lease Adjusted Leverage Ratio – a Lease Adjusted Leverage Ratio of not
more than (i) 5.75 to 1.00 at all times during the first, second and third
fiscal quarters of the Borrower’s fiscal year 2015, (ii) 5.50 to 1.00 at all
times during the fourth fiscal quarter of the Borrower’s fiscal year 2015, (iii)
5.25 to 1.00 at all times during the first fiscal quarter of the Borrower’s
fiscal year 2016, (iv) 5.00 to 1.00 at all times during the second fiscal
quarter of the Borrower’s fiscal year 2016, and (v) 4.75 to 1.00 at all times
thereafter.

 

(u)     Section 5.14 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

SECTION 5.14 Appraisals. Borrower shall provide Appraisals of the Scheduled Real
Property to the Administrative Agent upon request by the Administrative Agent
(but not more frequently than once in any period of twelve months unless an
Event of Default has occurred and is continuing). The Borrower shall pay all
costs and expenses incurred in obtaining any Appraisals required hereunder.

 

 
7

--------------------------------------------------------------------------------

 

 

 

(v)     Section 6.13 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

SECTION 6.13 Capital Expenditures. The Borrower will not, and will not permit
any other Loan Party to, make a Capital Expenditure if, after giving effect to
such Capital Expenditure, (a) any Event of Default is then existing or would
arise as a result of the applicable Capital Expenditure or (b) such Capital
Expenditure, when added with all other Capital Expenditures in such fiscal year,
would exceed $25,000,000.

 

(w)     A new Section 9.16 is hereby added to the Credit Agreement, such new
section to read in its entirety as follows:

 

SECTION 9.16. Keepwell. Each Qualified ECP Loan Party hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under any Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section or
otherwise under any applicable Loan Document voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Each Qualified ECP Loan Party intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(x)     Exhibit B to the Credit Agreement is hereby amended to be identical to
Exhibit B attached hereto.

 

SECTION 2. Liens on Real Estate.      On or before January 31, 2015, Borrower
shall (i) execute and deliver or cause to be executed and delivered a Mortgage
or Mortgages, in form and substance reasonably satisfactory to Administrative
Agent, in favor of Administrative Agent and duly executed by Borrower or the
applicable Subsidiary, covering and affecting and granting a first-priority Lien
upon all AOC Real Estate owned by the Borrower or any of its Subsidiaries as of
November 7, 2014, and such other documents as may be reasonably required by
Administrative Agent in connection with the execution and delivery of such
Mortgage or Mortgages, and (ii) deliver or cause to be delivered by Subsidiaries
of Borrower evidence reasonably satisfactory to the Administrative Agent that
such AOC Real Estate does not lie in an area requiring special notices of flood
hazard issues or the purchase of flood hazard insurance (or deliver to the
Administrative Agent evidence of flood hazard insurance in accordance with
applicable laws). No title insurance, surveys or environmental audits shall be
required with respect to AOC Real Estate.

 

 
8

--------------------------------------------------------------------------------

 

 

 

SECTION 3. Conditions Precedent. The effectiveness of this Amendment shall be
conditioned upon delivery to the Administrative Agent of each of the following:

 

(a)     the Administrative Agent shall have received from the Loan Parties and
all of the Lenders either (1) a counterpart of this Amendment signed on behalf
of such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy or e-mail transmission of a signed signature page of
this Amendment) that such party has signed counterparts of this Amendment.

 

(b)     the Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that all of the existing Subsidiaries of the Borrower
are parties to a Guaranty and a Security Agreement (by way of joinder agreement
or otherwise) and that all of the Equity Interests in each Subsidiary of the
Borrower are subject to a first priority Lien in favor of the Administrative
Agent securing the Obligations.

 

(b)     the Administrative Agent shall have received, for the pro rata benefit
of the Lenders, an amendment fee in an amount equal to $50,000.00.

 

SECTION 4. Financial Covenants Prior to November 7, 2014. The Company
acknowledges and agrees that the financial covenants (and the related
definitions) for any period prior to November 7, 2014 shall be governed by the
terms and provisions of that certain Credit Agreement dated as of August 14,
2013, as amended by instrument dated as of March 21, 2014, without regard to any
changes made in this Amendment.

 

SECTION 5. Ratification. Except as expressly amended by this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect. None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Company
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.

 

SECTION 6. Expenses. The Company shall pay to the Administrative Agent all
reasonable fees and expenses of its legal counsel incurred in connection with
the execution of this Amendment.

 

SECTION 7. Certifications. The Company hereby certifies that (a) no material
adverse change in the assets, liabilities, financial condition, business or
affairs of the Company has occurred and (b) no Default or Event of Default has
occurred and is continuing or will occur as a result of this Amendment.

 

SECTION 8. Miscellaneous. This Amendment (a) shall be binding upon and inure to
the benefit of the Company, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing signed by the required parties; (c) shall be governed
by and construed in accordance with the laws of the State of Texas and the
United States of America; (d) may be executed in several counterparts by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject matter.
The headings herein shall be accorded no significance in interpreting this
Amendment.

 

 
9

--------------------------------------------------------------------------------

 

 

 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

 

THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

[Signature Pages Follow]

 

 
10

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.

 

 

 

LUBY’S, INC.,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher J. Pappas

 

 

Name:

Christopher J. Pappas

 

 

Title:

President and Chief Executive Officer

 

 

The undersigned Subsidiaries of the Borrower hereby join in this Amendment to
evidence their consent to execution by Borrower of this Amendment, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to this Amendment, and to acknowledge that without
such consent and confirmation, Lenders would not execute this Amendment.

 

 

  LUBY’S FUDDRUCKERS RESTAURANTS,     LLC, a Texas limited liability company    
LUBY’S BEVCO, INC.,     a Texas corporation     FUDDRUCKERS OF ANNAPOLIS, LLC,  
  a Maryland limited liability company     FUDDRUCKERS OF HOWARD COUNTY,    
LLC, a Maryland limited liability company  

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Tropoli

 

 

Name:

Peter Tropoli

 

 

Title:

President

 

               

PARADISE CHEESEBURGERS, LLC,

a Texas limited liability company

PARADISE RESTAURANT GROUP, LLC,

a Delaware limited liability company

CHEESEBURGER OF NEWARK, LLC,

a Delaware limited liability company

CHEESEBURGER OF FT. MEYERS, LLC,

a Florida limited liability company

CHEESEBURGER OF SANDESTIN, LLC,

a Florida limited liability company

 

 

[signature page to Second Amendment to Credit Agreement]

 

 
11

--------------------------------------------------------------------------------

 

 

 

 

CHEESEBURGER OF DOWNERS GROVE, LLC,

an Illinois limited liability company

CHEESEBURGER OF ALGONQUIN, LLC,

an Illinois limited liability company

CHEESEBURGER OF EVANSVILLE, LLC,

an Indiana liability company

CHEESEBURGER OF FISHERS, LLC,

an Indiana limited liability company

CHEESEBURGER OF SOUTHPORT, LLC,

an Indiana limited liability company

CHEESEBURGER OF TERRE HAUTE, LLC,

an Indiana limited liability company

CHEESEBURGER OF KANSAS CITY, LLC,

a Kansas limited liability company

CHEESEBURGER OF PASADENA, LLC,

a Maryland limited liability company

CHEESEBURGER OF CALIFORNIA, LLC,

a Maryland limited liability company

CHEESEBURGER IN PARADISE OF ANNE

ARUNDEL COUNTY, INC., a Maryland

corporation

   

CHEESEBURGER IN PARADISE OF ST.

MARY’S COUNTY, LLC, a Maryland limited

liability company

CHEESEBURGER OF STERLING HEIGHTS,

LLC, a Michigan limited liability company

HIGH TIDES OF OMAHA, LLC,

a Nebraska limited liability company

CHEESEBURGER OF SEACAUCUS, LLC,

a New Jersey limited liability company

CHEESEBURGER OF WALLKILL, LLC,

a New York limited liability company

CHEESEBURGER OF HILLIARD, LLC,

a Ohio limited liability company

CHEESEBURGER OF MYRTLE BEACH, LLC,

a South Carolina limited liability company

CHEESEBURGER OF FREDERICKSBURG,

LLC, a Virginia limited liability company

CHEESEBURGER OF NEWPORT NEWS, LLC,

a Virginia limited liability company

CHEESEBURGER OF VIRGINIA BEACH, LLC,

a Virginia limited liability company

CHEESEBURGER OF WOODBRIDGE, LLC,

a Virginia limited liability company

CHEESEBURGER OF MIDDLETON, LLC,

a Wisconsin limited liability company

 

 

[signature page to Second Amendment to Credit Agreement]

 

 
12

--------------------------------------------------------------------------------

 

 

 

 

By:

/s/ Peter Tropoli

 

 

Name:

Peter Tropoli

 

 

Title:

President, Luby’s Fuddruckers Restaurants, LLC, Manager

 

 

   

  FUDDRUCKERS OF BRANDYWINE, LLC,  

 

a Maryland limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Tropoli

 

 

Name:

Peter Tropoli

 

 

Title:

President, Luby’s Fuddruckers Restaurants, LLC, Managing Menmber

 

 

 

  LUBY’S BEV I, LLC,  

 

a Texas limited liability company

 

          By: Luby’s Fuddruckers Restaurants, LLC,



a Texas limited liability company,

Its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Tropoli

 

 

Name:

Peter Tropoli

 

 

Title:

Manager

 

 

[signature page to Second Amendment to Credit Agreement]

 

 
13

--------------------------------------------------------------------------------

 

 

 

  LUBY’S BEV II, LLC,  

 

a Texas limited liability company

 

          By: Luby’s Bev I, LLC,



a Texas limited liability company,

Its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Tropoli

 

 

Name:

Peter Tropoli

 

 

Title:

Manager 

 

 

[signature page to Second Amendment to Credit Agreement]

 

 
14

--------------------------------------------------------------------------------

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
 

 

 

 

 

 

 

 

 

 

By:

/s/ Missy Collura

 

 

Name:

Missy Collura

 

 

Title:

Vice President

 

 

[signature page to Second Amendment to Credit Agreement]

 

 
15

--------------------------------------------------------------------------------

 

 

 

 

AMEGY BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly Nash

 

 

Name:

Kelly Nash

 

 

Title:

Vice President

 

 

[signature page to Second Amendment to Credit Agreement]

 

 
16

--------------------------------------------------------------------------------

 

  

COMPLIANCE CERTIFICATE

 

 

The undersigned hereby certifies that he or she is the __________________ of
LUBY'S, INC., a Delaware corporation (the “Borrower”), and that as such he or
she is authorized to execute this certificate on behalf of the Borrower pursuant
to the Credit Agreement (the “Agreement”) dated as of August 14, 2013, by and
among Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
and the lenders therein named; and that a review has been made under his or her
supervision with a view to determining whether the Loan Parties have fulfilled
all of their respective obligations under the Agreement, the Notes and the other
Loan Documents; and further certifies, represents and warrants that to his or
her knowledge (each capitalized term used herein having the same meaning given
to it in the Agreement unless otherwise specified):

 

(a)     The financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate have been prepared in accordance
with GAAP consistently followed throughout the period indicated and fairly
present the financial condition and results of operations of the applicable
Persons as at the end of, and for, the period indicated (subject, in the case of
quarterly financial statements, to normal changes resulting from year-end
adjustments and the absence of certain footnotes).

 

(b)     As of the date hereof, [no Default or Event of Default] [a Default] has
occurred and is continuing. [If a Default has occurred, specify the details
thereof and any action taken or proposed to be taken with respect thereto.]

 

(c)     The compliance with the provisions of Sections 5.13 and 6.13 as the
effective date of the financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate is as follows:

 

 

(i)

Section 5.13(a) – Debt Service Coverage Ratio

 

Actual 

Required

 

 

      to 1.00

________ to 1.00

 

 

(ii)

Section 5.13(b) – Net Profit – Two Consecutive Quarters

 

Actual

Required

 

 

$_____________

$1.00

 

EXHIBIT B

 

 
17

--------------------------------------------------------------------------------

 

 

                          

 

(iii)

Section 5.13(c) – Net Profit – Four Consecutive Quarters

 

Actual

Required

 

 

$_______________

$1.00

        

 

(iv)

Section 5.13(d) – Lease Adjusted Leverage Ratio

 

Actual

Required

 

 

      to 1.00

________ to 1.00

 

 

(v)

Section 6.13 – Capital Expenditures for Fiscal Year

 

Actual

Cap Amount

 

 

$_______________

$25,000,000

 

(d)     There has been no change in GAAP or in the application thereof since the
Effective Date which would reasonably be expected to affect the calculation of
the financial covenants set forth in the Agreement or, if any such change has
occurred, the effects of such change on the financial statements of the
respective Loan Parties are specified on an attachment hereto.

 

(e)     Since the date of the Agreement, no event has occurred which would be
reasonably likely to have a Material Adverse Effect.

  

DATED as of _____________, 201___.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE OF AUTHORIZED OFFICER]

 

  

EXHIBIT B

 

18